        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            )
                                                     )
                                                     )
                               v.                    )   2:16-cr-00139
                                                     )
MARK COLEMAN,                                        )   Chief Judge Mark R. Hornak
                                                     )
                         Defendant.                  )


                                                OPINION

Mark R. Hornak, Chief United States District Judge

       Defendant Mark Coleman is currently serving a ninety-two (92) month sentence for one

(1) count of conspiracy to possess with intent to distribute oxycodone and oxymorphone. The in-

custody sentence is to be followed by six (6) years of supervised release. Mr. Coleman currently

resides at FCI Gilmer, and according to the Bureau of Prisons (“BOP”) inmate locator, his

scheduled release date is June 20, 2023.

       In June 2020, Mr. Coleman filed an administrative request for compassionate release with

the BOP based on multiple chronic medical conditions. His request was denied by the Warden of

FCI Gilmer on July 13, 2020. Now, Mr. Coleman moves this Court for a Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), stating that his diabetes, obesity, and hypertension,

combined with the heightened risk of contracting COVID-19 while in custody, warrant

compassionate release.

       While the Court concludes that Mr. Coleman’s Motion is properly before it and that his

medical conditions rise to an “extraordinary and compelling” level, release is not warranted on

the record before the Court. The record demonstrates that Mr. Coleman has been receiving

adequate medical care for his health conditions. Moreover, Mr. Coleman has more than two (2)

                                                 1
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 2 of 17




years left in his in-custody sentence, and he has a long history of criminal offenses, including

multiple offenses that occurred when he was previously released on bond. Upon consideration of

the sentencing factors set forth in 18 U.S.C. § 3553(a), a reduction of Mr. Coleman’s sentence is

inappropriate at this time. Accordingly, the Defendant’s Motion for Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) at ECF No. 869 (and amended at ECF No. 882) is

DENIED without prejudice subject to its reassertion should circumstances warrant.

   I.      BACKGROUND

        On March 21, 2018, Mr. Coleman entered a guilty plea in the above-captioned matter to

one (1) count of conspiracy to possess with intent to distribute oxycodone and oxymorphone in

violation of 21 U.S.C. § 846. (ECF No. 465.) On August 10, 2018, this Court imposed a ninety-

two (92) month sentence of incarceration, followed by six (6) years of supervised release. (ECF

No. 597.) As of the date of this opinion, Mr. Coleman has served approximately forty-six (46)

months of actual incarceration.

        At the time of sentencing, the Court was made aware of Mr. Coleman’s various mental

health conditions, including depression and schizophrenia. (ECF No. 582, at 6.) The Court was

not informed of any physical health conditions, apart from back pain related to an earlier bullet

wound. (See id.)

        On June 17, 2020, Mr. Coleman submitted an administrative request for compassionate

release to the Warden of FCI Gilmer. (ECF No. 882-2.) In the request, Mr. Coleman stated that

he was receiving chronic-care medical treatment for diabetes, hypertension, and high cholesterol.

(Id.) His request did not expressly mention COVID-19-related concerns. The Warden denied Mr.

Coleman’s request for release on July 13, 2020, and in doing so, he evidently considered Mr.

Coleman’s health concerns in light of COVID-19. (See ECF No. 897-1.) The Warden explained



                                                 2
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 3 of 17




that Mr. Coleman’s “concern about being potentially exposed to” COVID-19 while in BOP

custody did not warrant early release. (See id.) The Warden also noted BOP’s “extraordinary

measures to contain the spread” of COVID-19. (Id.)

       Having exhausted his administrative remedies, on August 5, 2020, Mr. Coleman filed a

pro se motion for compassionate release. (ECF No. 869.) In the motion, he argued that

extraordinary and compelling reasons for release existed because he has medical conditions that

make him “at risk” of severe illness if he were to contract COVID-19. (ECF No. 869, at 3.)

Specifically, he explained that his diabetes, hypertension, and obesity make him more

susceptible to infection. (Id. at 3–4.) He also argued broadly that consideration of the § 3553(a)

factors warranted release. (Id. at 5.) Mr. Coleman attached to his motion his administrative

request for relief, three (3) pages of medical records, and four (4) pages of vocational certificates

that he received in custody. (See ECF Nos. 869-1, 869-2, and 869-3.) The medical records show

that he is being treated for type 2 diabetes mellitus with diabetic neuropathy, high cholesterol,

and hypertension. (ECF No. 869-1, at 1.)

       On August 13, 2020, counsel was appointed to represent Mr. Coleman in this matter.

(ECF No. 872.) On September 17, 2020, Mr. Coleman’s appointed counsel filed an amended

motion supporting Mr. Coleman’s motion for release. (ECF No. 882.) As to “extraordinary and

compelling” reasons for a sentence reduction, the amended motion put forth largely the same

argument as did Mr. Coleman’s pro se motion, again resting on the risks of COVID-19 and Mr.

Coleman’s medical diagnoses of diabetes, hypertension, high cholesterol, and obesity. (ECF No.

882, at 5.) Where the amended motion supplements Mr. Coleman’s pro se motion is with regards

to the § 3553(a) factors. Mr. Coleman’s counsel argued primarily that a reduced sentence is

consistent with § 3553(a) factors because Mr. Coleman is a non-violent offender with a clean



                                                  3
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 4 of 17




prison disciplinary record and vocational job training, and his age of forty-one (41) makes him

unlikely to recidivate. (ECF No. 882, at 5–8.)

       Soon thereafter, Mr. Coleman filed more than 100 pages of supplemental medical

records. (ECF No. 886.) In addition to again showing that Mr. Coleman is being treated for

diabetes, hypertension, and high cholesterol, the records also support Mr. Coleman’s statements

that he is clinically obese. (See ECF No. 886-1, at 23, 29–30.)

       In response, the Government initially argued that Mr. Coleman’s motion was not properly

before the Court because of a purported lack of evidence that Mr. Coleman had submitted to the

Warden his request for relief or that the Warden had received the request. (ECF No. 893, at 2.)

Mr. Coleman then submitted to the Court a copy of the Warden’s actual denial of his request,

dated July 13, 2020. (ECF No. 897-1.) Accordingly, counsel for the Government advised the

Court that it no longer contested administrative exhaustion. (ECF No. 899.)

       On the merits, the Government contested that compassionate release is warranted based

on the record before the Court. Though the Government acknowledged that Mr. Coleman’s

health puts him at risk of illness in light of COVID-19, counsel for the United States argued that

“extraordinary and compelling” circumstances do not exist here without any additional evidence

regarding the specificity or severity of Mr. Coleman’s conditions. (ECF No. 893, at 4–5.) The

Government further argued that the § 3553(a) factors do not favor Mr. Coleman because he

remains a danger to the community and, given his criminal history, incarceration is necessary to

deter him from committing further offenses. (Id. at 9–11.) Mr. Coleman filed a reply to the

Government’s response on October 8, 2020. (ECF No. 894.) The matter is now ripe for

disposition.




                                                 4
          Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 5 of 17




   II.       LEGAL STANDARD

          “[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization.” McMillan v. United States, 257 F. App’x 477, 479 (3d

Cir. 2007); see also Dillon v. United States, 560 U.S. 817, 819 (2010) (“A federal court generally

may not modify a term of imprisonment once it has been imposed.”). One such specific

authorization is the First Step Act’s amendment of 18 U.S.C. § 3582. As amended, that provision

allows a court to modify a defendant’s term of imprisonment if “extraordinary and compelling

reasons warrant such a reduction.” § 3582(c)(1)(A)(i). In addition, the court must consider:

(1) whether the defendant has exhausted the appropriate administrative remedies; (2) the factors

set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable; and (3) whether such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.

§ 3582(c)(1)(A).

   III.      DISCUSSION

          After considering the relevant factors, the Court finds that Mr. Coleman’s Motion is

properly before it, including his COVID-19-related concerns. Additionally, the Court finds that

Mr. Colemans’s medical conditions, as exacerbated by his particularized risk for severe illness

should he contract the COVID-19 virus, rise to an “extraordinary and compelling” level. However,

in considering the § 3553(a) factors as the Court is obligated to do, the Court concludes that Mr.

Coleman’s sentence remains necessary to deter him from committing further offenses, and as such,

compassionate release is inappropriate at this time.

             A. Administrative Exhaustion

          In order to consider the merits of the Defendant’s Motion, the Court must first determine

whether Mr. Coleman has complied with 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.



                                                  5
         Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 6 of 17




Prior to petitioning a court for relief under § 3582(c), a defendant must first file an administrative

request for compassionate release with the warden of their facility and then either: (1) fully

exhaust the BOP’s administrative remedies; or (2) wait thirty (30) days from the date their

administrative request was filed with the warden. § 3582(c)(1)(A). And the Third Circuit

confirmed that either of § 3582(c)(1)(A)’s options (acting independently) are sufficient to satisfy

the exhaustion requirement. See United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020)

(rejecting the argument that a defendant is required to completely exhaust the administrative

remedy process if the warden denies a defendant’s request within thirty (30) days of receiving it,

primarily because “the statute states that the defendant may file the motion [before a district

court] thirty days after the warden receives his request”).

        Here, though the Government initially challenged Mr. Coleman’s Motion based on lack of

exhaustion, see ECF No. 893, at 2–3,1 the Government no longer contests the Court’s authority to

adjudicate the Defendant’s Motion on that basis. (See ECF No. 899.) While the Court does not

dispute that assertion and accepts the Government’s position that Mr. Coleman’s Motion is ripe

for disposition, the Court must nonetheless determine whether exhaustion is satisfied because our

Circuit has held that § 3582(c)(1)(A)’s exhaustion requirement is mandatory. See United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (mandating “strict compliance” with § 3582(c)(1)(A)’s

exhaustion requirement); see also United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even

though [§ 3582(c)(1)(A)’s] exhaustion requirement does not implicate our subject-matter

jurisdiction, it remains a mandatory condition.”).




1
  The Government initially argued that Mr. Coleman did not demonstrate exhaustion because Mr. Coleman did not
prove that he submitted his request or that the Warden received it. (ECF No. 893, at 2–3.) In reply, Mr. Coleman
filed the Warden’s actual denial of his administrative request, demonstrating both that Mr. Coleman did submit his
request and that the Warden received it. (ECF No. 897-1). The Government then conceded that Mr. Coleman met
the administrative exhaustion requirement. (ECF No. 899.)

                                                         6
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 7 of 17




       In any event, the Court concludes that Mr. Coleman has satisfied § 3582(c)(1)(A)’s

exhaustion requirement based on the “thirty-day option” because the BOP has had more than thirty

(30) days to consider all of the claims he is now attempting to bring before this Court. On June 17,

2020, Mr. Coleman submitted an administrative request for compassionate release to the Warden

of FCI Gilmer. (ECF No. 882-2.) Mr. Coleman sought release based on the chronic-care medical

treatment he receives for his diabetes, hypertension, and high cholesterol. (Id.) The Warden denied

Mr. Coleman’s request for release on July 13, 2020. (ECF No. 897-1.) Though Mr. Coleman did

not explicitly mention the COVID-19 pandemic in his request for release, there is no doubt that

the Warden considered COVID-19 in reaching a decision on the request. In the denial, the Warden

stated that the BOP was “taking extraordinary measures to contain the spread of COVID-19 and

treat any affected inmates.” (Id.) And the Warden specifically recognized Mr. Coleman’s “concern

about being potentially exposed to, or possibly contracting,” COVID-19. (Id.) The Warden

concluded that Mr. Coleman’s COVID-19-related concerns did not warrant an early release from

his sentence. (Id.) It is therefore evident to the Court that the Warden viewed Mr. Coleman’s

request for release as at least in part based on Mr. Coleman’s medical conditions and his related

concerns about the risk of contracting COVID-19 in prison.

       In sum, the record in Mr. Coleman’s case demonstrates that the exhaustion requirement

has been met. The Court finds that the BOP had more than thirty (30) days to consider Mr.

Coleman’s overall medical condition, including consideration of those concerns in the context of

the COVID-19 pandemic. Mr. Coleman has exhausted his BOP administrative obligations, both

as to his medical conditions generally and as to his particularized COVID-19-related concerns,

which the United States has also acknowledged. The Court will proceed accordingly.




                                                 7
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 8 of 17




           B. “Extraordinary and Compelling” Reasons

       Next, the Court must determine whether Mr. Coleman’s several medical conditions, as

exacerbated by the ongoing COVID-19 pandemic, rise to an “extraordinary and compelling”

level, such that release could be warranted under § 3582(c)(1)(A)(i).

       Section 3582 does not define the phrase “extraordinary and compelling reasons.” Instead,

Congress delegated that task to the Sentencing Commission. See 28 U.S.C. § 994(t) (stating that

the Sentencing Commission “shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a list of

specific examples”). The Sentencing Commission defined “extraordinary and compelling” as it

related to the BOP’s discretion under the pre-First Step Act version of § 3582(c)(1)(A)(i), but has

not updated the applicable Policy Statement, found in the U.S. Sentencing Guidelines Manual

(“the Guidelines”) § 1B1.13, since the First Step Act became law. See United States v.

Rodriguez, 451 F. Supp. 3d 392, 396, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1, 2020).

Despite that the relevant portions of the Guidelines predate the passage of the applicable

provisions of the First Step Act, and would be advisory in any event, they do provide some initial

benchmarks for the Court’s consideration. See id. at *4397 (“[A] majority of district courts have

concluded that the ‘old policy statement provides helpful guidance, [but] . . . does not constrain

[a court’s] independent assessment of whether ‘extraordinary and compelling reasons’ warrant a

sentence reduction under § 3852(c)(1)(A).’”) (quoting Beck, 425 F. Supp. 3d at 582). For

example, the Policy Statement provides that a defendant may show “extraordinary and

compelling” reasons for compassionate release based on the defendant’s medical condition, age,

family circumstances, or “other reasons.” § 1B1.13, cmt. n.(1).




                                                 8
        Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 9 of 17




       Particular to Mr. Colemans’s situation, the Application Notes to § 1B1.13 of the

Guidelines speak to conditions which would support compassionate release in the form of two

(2) different medical conditions that can rise to an “extraordinary and compelling” level: (1)

terminal illnesses; and (2) non-terminal conditions that substantially diminish the ability of the

defendant to provide self-care within the correctional environment. Here, the Court finds that the

combination of Mr. Coleman’s several conditions, paired with the additional risks that he faces

due to the COVID-19 pandemic, rise to an “extraordinary and compelling” level pursuant to the

“non-terminal” option.

               1. The Terminal Illness Option

       First, the Court finds that Mr. Coleman does not qualify for relief under the “terminal

illness” option, because he is not afflicted with a “terminal” condition.

       The relevant Application Note suggests that a defendant suffers from a “terminal illness”

if they are afflicted with “a serious and advanced illness with an end of life trajectory.” § 1B1.13,

cmt. n.(1)(A)(i). A “specific prognosis of life expectancy (i.e., a probability of death within a

specific time period) is not required” to prove that an illness is “terminal.” Id. Examples of terminal

illnesses provided by the Guidelines include “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, and advanced dementia.” Id.

       Here, nothing currently before the Court suggests that Mr. Coleman’s current conditions

are so serious or advanced in nature that they are marked by an “end of life trajectory.” As such,

the Court concludes that Mr. Coleman does not qualify for compassionate release based upon his

affliction with a “terminal illness.”




                                                  9
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 10 of 17




               2. The Non-Terminal Illness Option

       The Court, however, does conclude that Mr. Coleman could qualify for relief under the

“non-terminal” illness option, especially in the context of the COVID-19 pandemic. The

Sentencing Commission’s Policy Statement suggests that non-terminal medical conditions may

constitute extraordinary and compelling reasons if “a defendant is suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” § 1B1.13, cmt. n.(1)(A)(ii).

       Here, Mr. Coleman moves for release based on four (4) medical conditions, some of

which put him at risk of contracting severe illness from the coronavirus: (1) type 2 diabetes

mellitus with diabetic neuropathy, (2) chronic hypertension, (3) high cholesterol, and (4) clinical

obesity. (ECF No. 882, at 5.) Mr. Coleman submitted to the Court more than 100 pages of

medical records that sufficiently demonstrate that he suffers from these medical conditions. (See

ECF No. 886-1.) The records indicate that he takes daily medications to treat his diabetes,

hypertension, and high cholesterol. (ECF No. 886-1, at 9–13.) Diabetic neuropathy is a type of

nerve damage that is a complication of diabetes and can cause a range of symptoms. It is unclear

from the record how diabetic neuropathy affects Mr. Coleman. As for his obesity, Mr. Coleman

argues that his body mass index (BMI) is greater than forty (40). (ECF No. 882, at 5.) But

according to the weight and height listed in his medical records, his BMI is slightly above thirty-

four (34). (See ECF No. 886-1, at 29–30.) In any event, a BMI above thirty (30) is still

considered obese. See About Adult BMI, Ctrs. for Disease Control & Prevention (last updated

Sept. 17, 2020), https://bit.ly/2HuhvIL. The Court notes, however, that this difference in BMI is

not negligible, as the CDC considers a BMI greater than forty (40) to be “severe obesity.” See



                                                 10
         Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 11 of 17




Defining Adult Overweight and Obesity, Ctrs. for Disease Control & Prevention (last updated

Sept. 17, 2020), https://bit.ly/2TyHelo. And “[a]s BMI increases, the risk of death from COVID-

19 increases.” Obesity, Race/Ethnicity, and Covid-19, Ctrs. for Disease Control & Prevention

(last updated Oct. 12, 2020), https://bit.ly/31Rejxu.

         As the Government notes, the medical records indicate that Mr. Coleman is receiving

adequate medical attention as to both his physical and mental health, including, as mentioned

above, daily medications for his relevant medical conditions. (See ECF No. 893, at 5; see also

ECF No. 866.) Mr. Coleman does not point to anything in the record to illustrate that his

conditions have worsened or been exacerbated while in prison.

         But even still, it appears to the Court that the COVID-19 pandemic has to a degree

diminished Mr. Coleman’s ability to care for himself while in custody. In United States v. Raia,

the Third Circuit held that “the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s . . . extensive and professional efforts to curtail the virus’s spread.”

954 F.3d at 597. In other words, a defendant’s motion for compassionate release based in part on

COVID-19-related concerns must move beyond “citing to nationwide COVID-19 statistics,

asserting generalized statements on conditions of confinement within the BOP, or making

sweeping allegations about a prison’s ability or lack thereof to contain an outbreak.” United

States v. Graham, No. 12-cr-184, 2020 WL 3053106, at *4 (W.D. La. June 8, 2020) (citing

Raia).

         Here, Mr. Coleman has done just that. Mr. Coleman is afflicted with multiple medical

conditions that place him at a higher risk of severe illness if he were to contract COVID-19. In

doing so, he differentiates his COVID-19-related concerns from that of other inmates. As



                                                 11
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 12 of 17




discussed, Mr. Coleman has been diagnosed with type 2 diabetes mellitus with diabetic

neuropathy, obesity, and hypertension. According to the CDC, both type 2 diabetes and obesity

are higher risk conditions that increase a person’s risk of severe illness from COVID-19. See

People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention (last updated

Oct. 16, 2020), https://bit.ly/3iZBI5M. And that is not all. In addition to the conditions that do

heighten Mr. Coleman’s susceptibility, his hypertension might also increase his risk of severe

illness from the coronavirus. See id. And significantly, “[t]he more underlying medical

conditions someone has, the greater their risk is for severe illness from COVID-19.” See id.

Though Mr. Coleman appears to be receiving adequate medical care, there is no dispute that Mr.

Coleman has multiple medical conditions that place him at a higher risk of severe illness. The

Government concedes as much, acknowledging that Mr. Coleman “has set forth sufficient

evidence of health conditions that make him vulnerable to contracting COVID-19 and suffering

from serious consequences should he contract the virus.” (ECF No. 893, at 3.)

       Despite this, the Government argues that extraordinary and compelling reasons do not

exist here because Mr. Coleman did not establish the severity of his medical conditions nor show

how COVID-19 would impact those conditions. (Id. at 4.) In doing so, the Government seems to

take a stance that for a defendant to meet his burden on this issue, the defendant must file an

expert report or an independent examination of BOP’s efforts, or introduce testimony. (Id. at 5.)

Such a perspective would render meaningless other types of evidence, including, as relevant to

this case, 101 pages of BOP Health Services medical records and additional medical information

from reputable health sources such as the CDC. The Court will not adopt that mode of analysis.

Indeed, the Government’s position is contrary to decisions from this Court in which the Court

found extraordinary and compelling reasons for release based on the relevant motions and



                                                 12
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 13 of 17




medical records alone. See, e.g., United States v. Davidson, No. 2:16-CR-00139-2, 2020 WL

4877255 (W.D. Pa. Aug. 20, 2020); United States v. Iezzi, No. 2:17-cr-00157, 2020 WL 4726582

(W.D. Pa. Aug. 14, 2020). Mr. Coleman’s motions and supplemental medical records are

sufficient for the Court to determine whether the record establishes extraordinary and compelling

reasons for release.

       The Government also argues that extraordinary and compelling reasons for release do not

exist because the BOP’s efforts to contain the virus at FCI Gilmer have been effective thus far.

(ECF No. 893, at 5–6.) As of October 28, 2020, there have been twenty (22) total COVID-19

cases in FCI Gilmer, with only three (3) active inmate cases. These statistics indicate that the

BOP’s efforts to control the spread of the virus in that facility have been working. But they also

show that the facility, like most everywhere else in the country, is not immune to the virus. In

fact, since the Government last checked the number of COVID-19 cases at FCI Gilmer about

three (3) weeks ago, the number of total cases has increased by four (4).

       Mr. Coleman’s combined chronic medical conditions, two of which do put him at

increased risk of severe illness and one of which might put him at increased risk of illness, make

this Court inclined to conclude that there are extraordinary and compelling reasons for release.

This Court has found extraordinary and compelling reasons for release in other cases where the

defendant had similar medical conditions to Mr. Coleman. See, e.g., United States v. Rose, No.

2:07-cr-278 (W.D. Pa. Oct. 6, 2020) (obesity); United States v. Brooks, No. 2:08-cr-167 (W.D.

Pa. Sept. 30, 2020) (type 2 diabetes and hypertension); United States v. Joseph Ollie, No. 12-cr-

09 (W.D. Pa. June 24, 2020) (type 2 diabetes, obesity, hypertension). In those cases, as here, the

defendants’ health concerns were not merely theoretical. In light of the ongoing and burgeoning

pandemic, Mr. Coleman’s multiple medical ailments make him a “higher risk” individual. As



                                                 13
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 14 of 17




such, there is no dispute that Mr. Coleman would be at a higher risk of serious illness if he

contracts the virus. Mr. Coleman sufficiently differentiates his situation from others so as to rise

to the level of extraordinary and compelling.

       Ultimately, however, whether there are extraordinary and compelling circumstances for

relief or not does not resolve Mr. Coleman’s case, because, by law, that is not the end of the

Court’s analysis.

           C. The 3553(a) Factors

       Even though the Court finds that an “extraordinary and compelling” reason could warrant

Mr. Coleman’s release, it must also consider whether release is appropriate in light of the factors

set forth in § 3553(a). Specifically, “in considering the section 3553(a) factors, [the Court] should

assess whether those factors outweigh the ‘extraordinary and compelling reasons’ warranting

compassionate release, particularly whether compassionate release would undermine the goals of

the original sentence.” United States v. Bess, 455 F. Supp. 3d 53, 6610 (W.D.N.Y. Apr. 22, 2020).

       In addition, the Third Circuit recently affirmed that the determination of “whether to

reduce an eligible defendant’s term of incarceration for compassionate release after considering

the § 3553(a) factors is committed to the discretion of the [district court].” United States v.

Jones, No. 12-cr-38, 2020 WL 3871084, at *4 (W.D. Pa. July 8, 2020) (citing United States v.

Pawlowski, 967 F.3d 327 (3d Cir. June 26, 2020)). That discretion includes the district court’s

ability to consider the length of the defendant’s original custodial sentence, including the

portions served and remaining, when weighing the § 3553(a) factors. Pawlowski, 967 F.3d at

330–31.

       Here, the Court concludes that any reduction of Mr. Coleman’s sentence would be

inappropriate at this time because the § 3553(a) factors continue to support the sentence that this



                                                 14
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 15 of 17




Court originally imposed. In particular, the Court finds that at least two (2) of the § 3553(a)

factors weigh against Mr. Coleman’s release: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; and (2) the need for the sentence imposed to

reflect the seriousness of the offense, to deter criminal conduct, and to protect the public from

further crimes of the defendant.

       To begin, Mr. Coleman’s criminal history is riddled with convictions for various

significant offenses. (See ECF No. 893, at 6–8; ECF No. 582.) Though Mr. Coleman argues that

further incarceration is unnecessary because he is a non-violent offender (see ECF No. 882, at 7),

Mr. Coleman has repeatedly engaged in drug trafficking, the very type of offense of which Mr.

Coleman was convicted in the present case. (See ECF No. 893, at 6–8; ECF No. 582.) He has

also committed criminal offenses while out on bond. (Id.) It is significant to the Court that Mr.

Coleman’s criminal record demonstrates that his criminal behavior has persisted, despite periods

of incarceration and court supervision. There is nothing before the Court that makes this period

of incarceration appear to be any different than the previous ones. To be sure, the Court notes

that Mr. Coleman has earned multiple vocational certificates while in custody, seemingly to

prepare himself for lawful employment upon release. (See ECF No. 869-3.) While laudable,

these recent rehabilitative efforts simply do not erase his history of criminal convictions. The

record also demonstrates that a number of these convictions related to conduct committed while

Mr. Coleman was on some form of supervision. (See ECF No. 893, at 7; ECF No. 547, at 16–

17.)

       More notable to the Court is that Mr. Coleman’s expected release date is not until June

20, 2023, which is more than two-and-a-half years from now and constitutes a significant amount

of Mr. Coleman’s sentence. Taken together, considering his sentence completion and criminal



                                                 15
          Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 16 of 17




background, the Court concludes that the remainder of the ninety-two (92) month sentence is

necessary to deter Mr. Coleman from committing further criminal offenses and to protect the

public from any further crimes.2

          Based on the record before it, the Court concludes that release of Mr. Coleman at this

time would materially undermine the original purposes of sentencing. After all, Mr. Coleman has

multiple years left of his in-custody sentence, and his criminal history indicates that past periods

of incarceration have not deterred him from further engaging in criminal activity. The current

record before this Court shows that Mr. Coleman is receiving adequate medical care, including

daily medications for his various medical diagnoses that make him susceptible to illness from

COVID-19. As a result, the Court finds that the “extraordinary and compelling” nature of Mr.

Coleman’s medical conditions does not outweigh the above application of the § 3553(a) factors.

    IV.      CONCLUSION

          The Court has considered the relevant factors set forth in § 3582(c), as well as the

applicable policy statements issued by the Sentencing Commission and the factors set forth in

§ 3553(a). The Court finds that Mr. Coleman’s Motion is properly before it and that his medical

conditions rise to an “extraordinary and compelling” level in light of the COVID-19 pandemic.

However, the record before the Court indicates that sentence reduction in the form of

compassionate release is inappropriate at this time because the remainder of Mr. Coleman’s



2
  The Court notes that one of the Government’s arguments that release should not be granted was that the original
sentence of ninety-two (92) months, which was below the advisory guideline range of 151-188 months, already
caused an unwarranted sentencing disparity. (ECF No. 893, at 11.) The Court, however, places no stock in this
argument as it is not relevant to the Court that the initial sentence was below the advisory guidelines. The sentence
as imposed in the Court’s judgment was the sentence “sufficient but not greater than necessary” to meet the statutory
purposes of sentencing, and the question now is whether considering the record before the Court, a consideration of
those sentencing factors in the context of a compassionate release petition counsels a reduction in the sentence. For
the reasons noted, considered as a whole, the Court concludes that at the moment, such release is not appropriate.
But in making its compassionate-release determination, the Court has considered the § 3553(a) factors only with
regard to the original ninety-two (92) month sentence.

                                                         16
       Case 2:16-cr-00139-MRH Document 901 Filed 10/29/20 Page 17 of 17




incarceration (approximately thirty-two (32) months) remains necessary to fulfill the purposes of

his sentence. Accordingly, the Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) at ECF No. 869 (and amended at ECF No. 882) is hereby DENIED without

prejudice subject to its reassertion should circumstances warrant.

       An appropriate Order will issue.




                                                 s/ Mark R. Hornak
                                                 Mark R. Hornak
                                                 Chief United States District Judge


Dated: October 29, 2020

cc:    All counsel of record




                                                17
